
	
		II
		Calendar No. 307
		112th CONGRESS
		2d Session
		S. 1657
		[Report No. 112–141]
		IN THE SENATE OF THE UNITED STATES
		
			October 5, 2011
			Mr. Rockefeller introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		
			January 30, 2012
			Reported by Mr.
			 Rockefeller, without amendment
		
		A BILL
		To amend the provisions of law relating to sport fish
		  restoration and recreational boating safety, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sport Fish Restoration and
			 Recreational Boating Safety Act of 2011.
		2.Amendment of
			 Federal Aid in Fish Restoration ActExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Federal Aid in
			 Fish Restoration Act (16 U.S.C. 777 et seq.).
		3.Division of
			 annual appropriationsSection
			 4 (16 U.S.C. 777c) is amended—
			(1)in subsection
			 (a), by striking of fiscal years 2006 through 2011, and
			 inserting fiscal year through 2017,;
			(2)in subsection
			 (b)(1)—
				(A)in subparagraph
			 (A), by striking of fiscal years 2006 through 2011, and
			 inserting fiscal year through 2017,;
				(B)in subparagraph
			 (B)—
					(i)in
			 clause (i), by striking each of fiscal years 2001 and 2002,
			 $9,000,000; and inserting fiscal year 2012,
			 $11,481,000;;
					(ii)in
			 clause (ii), by striking 2003, $8,212,000; and inserting
			 2013, $11,870,000;; and
					(iii)in clause
			 (iii), by striking 2004 and inserting 2014;
			 and
					(C)by adding at the
			 end the following:
					
						(C)Set-aside for
				boating safety
							(i)From the annual
				appropriation made in accordance with section 3, for each fiscal year through
				2017, the Secretary shall transfer to the Secretary of the department in which
				the Coast Guard is operating—
								(I)$6,500,000 for
				the purposes set forth in section 13107(c) of title 46, United States
				Code;
								(II)$200,000 to fund
				the National Boating Safety Advisory Council established under section 13110 of
				Title 46, United States Code; and
								(III)not less than
				$6,000,000 for national boating safety activities of national nonprofit public
				service organizations, and such sums made available for allocation and
				distribution shall remain available until expended.
								(ii)The amounts
				specified in clause (i) for a fiscal year may not be included in the amount of
				the annual appropriation distributed under subsection (a) for the fiscal
				year.
							;
				(3)in subsection
			 (b)(2)(B), by striking subsection (e) and inserting
			 subsection (c); and
			(4)in subsection
			 (e)—
				(A)in paragraph (1),
			 by striking those subsections and inserting those
			 paragraphs;
				(B)by amending
			 paragraph (2) to read as follows:
					
						(2)Maximum
				amountFor fiscal year 2012, the Secretary of the Interior may
				use not more than $1,200,000 in accordance with paragraph (1). For each fiscal
				year thereafter, the maximum amount that the Secretary of the Interior may use
				in accordance with paragraph (1) shall be determined pursuant to paragraph
				(3).
						;
				and
				(C)by adding at the
			 end the following:
					
						(3)Annual adjusted
				maximum amountThe maximum amount referred to in paragraph 2 for
				fiscal year 2013 and each fiscal year thereafter shall be the sum of—
							(A)the available
				maximum amount for the preceding fiscal year; and
							(B)the amount
				determined by multiplying—
								(i)the available
				maximum amount for the preceding fiscal year; and
								(ii)the change,
				relative to the preceding fiscal year, in the Consumer Price Index for All
				Urban Consumers published by the Department of
				Labor.
								.
				4.Extension of
			 exception to limitation on transfers to fundSection 9504(d)(2) of the Internal Revenue
			 Code of 1986 is amended by striking 2011, and inserting
			 2017,.
		5.Recreational
			 boating safetySection 13107
			 of title 46, United States Code, is amended—
			(1)in subsection
			 (a)(2), by striking two and inserting 1.5;
			 and
			(2)in subsection
			 (c)(1)—
				(A)by striking
			 subsection (a)(2) and inserting subsection
			 (b);
				(B)by striking
			 (16 U.S.C. 777c(a)(2)), and inserting (16 U.S.C.
			 777c(b)),; and
				(C)by striking
			 $5,500,000 and inserting $6,500,000.
				
	
		January 30, 2012
		Reported without amendment
	
